Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
 Claims 1 and 3-4 are currently pending. Claim 1 is amended. Claims 2 and 5-6 are canceled. No claims have been added. 
Response to Arguments
Regarding the 35 USC 112(f) interpretation, Examiner has fully considered Applicant’s arguments and amendments. Examiner has found Applicant’s arguments and amendments persuasive. The claims now contain sufficient structure within the body of the claim to perform the claimed function. Therefore, the claim interpretation has been withdrawn.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner respectfully disagrees with Applicant’s assertions that the present claims are directed to statutory subject matter in view of Example 37. The improvement provided by the claims of Example 37 are a specific improvement over the graphical user interface of prior art systems. In contrast, Applicant’s presently claimed invention provides a purported improvement to the subject matter being displayed, not the graphical user interface itself. Examiner respectfully asserts that the “automatic” moving icons integrated the judicial exception into a practical application because it provided a specific improvement to the additional element of the “graphical user interface.” The additional elements of the present claims, such as the computer system, user terminals, and cloud computer network system, are not improved in an analogous fashion to the Example 37. Therefore, Applicant’s arguments are deemed not persuasive. Therefore, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 102 rejection, Examiner has fully considered Applicant’s arguments and amendments. Firstly, Examiner respectfully disagrees with Applicant’s assertions that the Johnson reference does not disclose “generates an input body model based on each element of the farm work target information inputted by said farming entity.” Examiner respectfully asserts that the benchmarking 
Accordingly, the present claims remain REJECTED under 35 USC 102. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-4 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1, 3, and 4 are directed to a system. Therefore, claims 1, 3, and 4 are directed to a patent eligible category of invention. 
Step 2A, Prong 1: Claim 1 is directed to receiving and extracting farm work plan information, constituting an abstract idea based on certain methods of organizing human activity. The limitations of “a farm work plan calculation section configured to use, as an input parameter, farm work target information sent via the user terminals from each farming entity for a subject field as a subject for a farm work to be done by this farming entity and to extract farm work plan information for the subject field by referring to the field information; an information output section configured to output the extracted farm work plan information to the user terminal of said farming entity; wherein: the field information includes farm work performance information which is performance of farm works implemented previously according to a farm work plan for each field; the farm work target information contains the location of the subject field, farm work implementation timing, implemented crop species;2 Attorney Docket No. KBT-P0060 Patentthe farm work target information is inputted by said farming entity; the farm work plan calculation section: generates an input model body based on each element of the farm work target information inputted by said farming entity; extracts, from the field information storage section, field information in fields for which a farm work similar to the farm work target information is implemented; generates a comparison model body group based on the field information extracted from the field information storage section; effects comparison evaluation processing in which the input model body and the comparison model body group are compared and a comparison model body most similar to the input model body from the comparison model body group is selected as a most similar model body; corrects the farm work plan information for the most similar model body based on a difference between the most similar model body and the input model body; and automatically outputs the corrected farm work plan information in response to the farm work target information being inputted by said farming entity,” as drafted, under considerations of the broadest 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claim 1 is directed to a database and various software “sections” that perform the steps of the abstract idea. The additional elements of the claim, such as the computer system and plurality of user terminals communicably connected to the computer system via a data communication network so as to be configured as a cloud computer network system, and database, are not sufficient to prove integration into a practical application. There is no particular machine on which to apply the abstract idea. Therefore, the claims are mere instructions to implement an abstract idea on a computer. The claimed invention does not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The recitation of a “cloud computer network system,” as drafted, is not sufficient to prove integration into a practical application.  The mere recitation of the utilization of cloud computing, as applied to the present invention, is not sufficient to prove integration into a practical application because there is no improvement to the functioning of the cloud itself. This is supported by the finding that the specification, specifically paragraph [0016], merely recites a cloud computing network system is used by the invention. Additionally, the limitation of “an information input section configured to forward information sent from the user terminal into the computer system” as drafted, is mere extra-solution activity. The mere transmission of data is not sufficient to prove integration into a practical application.
Dependent claims 3 and 4 further narrow the abstract idea, which does not integrate the judicial exception into a practical application. 
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more because the additional elements (i.e. database, computing system, mobile terminals, cloud computing network), when considered both individually and in combination, do not amount to significantly more than the judicial exception.  The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. These claims are mere instructions to implement an abstract idea on a computer, which is not sufficient to amount to significantly more. Therefore, the claims are generally linking and do not require a particular machine on which to apply the judicial exception. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
The limitation of “an information input section configured to forward information sent from the user terminal into the computer system” as drafted, is mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 3 and 4 further narrow the abstract idea, which does not include anything significantly more than the judicial exception. 
Accordingly, claims 1, 3, and 4 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 20130174040 A1).

Regarding claim 1, Johnson teaches a farm work planning assistance system comprising (Figs. 1 and 4A): 
a computer system (Fig. 1 and paragraph [0030] teaches a computing system); 
and a plurality of user terminals communicably connected to the computer system via a data communication network so as to be configured as a cloud computer network system (Figs. 1-3, paragraph [0038] teaches a user can connect to the system via a portable electronic device (i.e. user terminal), wherein paragraphs [0003-0006] teach there are electronic devices that use the communication network, wherein the network could be a cloud computing network), the computer system comprising: 
a field information storage section which is configured as a database and configured to individually take in farm work information of fields of farming entities distributed over a wide area via the user terminals and to store the information as field information in combination with agro-environment information assigned to the respective fields  (Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with i.e. field information storage section) is configured to receive and store data input from a user (i.e. configured as a database), wherein paragraph [0035] this information includes field availability and condition, resource availability, crop characteristics, weather data, and more (i.e. agro-environment information), and wherein paragraph [0007] the user can provide the information to the planning system; see also: [0007, 0030-0032]);
a farm work plan calculation section configured to use, as an input parameter, farm work target information sent via the user terminals from each farming entity for a subject field as a subject for a farm work to be done by this farming entity and to extract farm work plan information for the subject field by referring to the field information (Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with crop-planting plan information, wherein paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan, wherein this data is used with the known data relating related to crop-planting (i.e. field information) to generate the crop-planting plan, and wherein paragraph [0046] the data includes field locations, shape of the field, and more (i.e. subject field); see also: [0007, 0030-0032]);
an information output section configured to output the extracted farm work plan information to the user terminal of said farming entity (paragraph [0038] teaches the crop-planting plan generator (i.e. information output section) provides information about the generated crop-planting plan to the user, wherein paragraph [0030] the user may receiving the crop-planting plans to their personal portable electronic); 
and an information input section configured to forward information sent from the user terminal into the computer system (paragraph [0038] teaches the crop-planting plan generator (i.e. information output section) provides information about the generated crop-planting plan to the user, wherein paragraph [0016] the crop-planting generator may store the given information, and wherein paragraph [0031] the crop-planting generator may reside on a common computer-based platform), wherein: 
the field information includes farm work performance information which is performance of farm works implemented previously according to a farm work plan for each field  (paragraph [0046] teaches field data including the historical experiences and outcomes for each field; see also: [0037, 0058]);
the farm work target information contains the location of the subject field (paragraph [0046] teaches the field data includes field locations), farm work implementation timing (paragraph [0041] teaches crop information includes the length of the growing season for the planted crops and a period or number of growing degree days required for the plant to mature ; see also: [0048]), 
implemented crop species (paragraph [0035] teaches the database includes crop characteristic information include seed type, germination, and growth characteristics; see also: [0048]); 
Attorney Docket No. KBT-P0060 Patentthe farm work target information is inputted by said farming entity (paragraph [0033] teaches receiving input from the user, such as a supplier, buyer, or landlord, and wherein paragraph [0068] teaches the user may input information relative to the crop-planting plan; see also: [0035, 0048]); 
the farm work plan calculation section: generates an input model body based on each element of the farm work target information inputted by said farming entity (paragraph [0075] teaches producing a benchmark of the predicted optimal field conditions and planting times (i.e. input model body), wherein paragraphs [0073-0074] teach the indexes of the plan used for the benchmarking include a crop index, time index, cost index, and utilization index; Examiner’s Note: The crop index corresponds to the crop species, the time index corresponds to the farm work implementation timing, and the utilization corresponds to the utilization index of the given field); 
extracts, from the field information storage section, field information in fields for which a farm work similar to the farm work target information is implemented (paragraphs [paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan, wherein this data is used with the known data relating related to crop-planting (i.e. field information) to generate the crop-planting plan, and wherein paragraph [0046] the data includes field locations, shape of the field, and more (i.e. subject field); see also: [0007, 0030-0032]); 
generates a comparison model body group based on the field information extracted from the field information storage section (paragraph [0061-0064] teach generating one or more crop-planting plans (i.e. comparison model body group) that are evaluated based on one or more criterion (i.e. elements), wherein paragraph [0015] the received information is used to evaluate the plurality of crops based on one or more criterion); 
effects comparison evaluation processing in which the input model body and the comparison model body group are compared and a comparison model body most similar to the input model body from the comparison model body group is selected as a most similar model body (paragraph [0061-0064] teach generating one or more crop-planting plans (i.e. comparison model body group) that are evaluated based on one or more criterion (i.e. elements) and compared to benchmarks (i.e. input body model) in order to determine the best crop-planting plan (i.e. farm work plan information), wherein paragraph [0015] the received information is used to evaluate the plurality of crops based on one or more criterion); 
corrects the farm work plan information for the most similar model body based on a difference between the most similar model body and the input model body (paragraph [0064] teaches comparing the crop-planting plan to benchmarks and to the other crop-planting plans in order to determine the highest scoring plan, which is then presented to the user based on the relative highest score, wherein paragraph [0074] teaches the score is determined based on how effectively and efficiently the resources are utilized for the given plan compared to their capacity; see also: [0054, 0073]);
and automatically outputs the corrected farm work plan information in response to the farm work target information being inputted by said farming entity (paragraph [0038] teaches the crop-planting plan generator provides information about the generated crop-planting plan to the user, wherein paragraph [0030] the user may receiving the crop-planting plans to their personal portable electronic).


Regarding claim 3, Johnson teaches all the limitations of claim 1 above.
	Johnson further teaches the fields of the respective farming entities distributed over a wide area comprise fields belonging to different owners distributed over various regions (paragraph [0069] teaches the field information includes a location or region of land, along with the landlord of the land (i.e. different owners); see also: [0044])

	Regarding claim 4, Johnson teaches all the limitations of claim 1 above.
	Johnson further teaches the farm work information includes farm work data obtained through farm works by a plurality of kinds of farm work machines used in a same field (paragraph [0007] teaches additional information can be received from the equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop (i.e. plurality of kinds of farm work machines), wherein the data includes information data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Singh et al. (US 7702597) discloses in at least Col 1 lines 47-67 evaluating crop yield modeling
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683